   
      
 
 
 
    

Case 20-10343-LSS Doc 3925 Filed 05/13/21 Pagelof5 (I 2

@ (28 DalikeueTCeCASe
N THE ONITED STRATES BANKRUPTCY COURT or GY of DELAWARE

 

P|

@esKie Lo Sele SNerskE dai
SPXOAL ABUSE SURVILO

  

   
   
   
   
  
     
    
   
   
      

(OSM Slapped me stich (othe Face Cort Casett oh
cas 4 Efrodinns, Lancceatsqsch nildhobamlropte,Cou
ted Victim cad! KO) yuracker by Side seo
anu,” responsibilities cuties ls  (Gookec Coot), ’
9 (iraiqiver| ld. Coorts, (GSA) Must féa)ize (KU WIDE ”
© son tsk PELAVIORALIs SSUES REEL IE PRE| It RED
(MUST BE REDIRECTED SOLELY CACKON CVT A)
Segopinins: Depress SION Froxiet Hror. Noel ee thes’s,
ces cpus vy Cour CHE KEES A XKase.Ca Coun,
ACLs proces Ft ne “AS HeCouML Aol OAT FO NUE
ote’ bul Chater | (nano Frpteu ut tw, Fully ISTESPowSI
bite. | (Mu Foote) COP MYOCAR CHOP” E\ ED
Exelining $ OMA Satalyabs redhat Lecder@ Lx
Beats oma \we EAS Cpe), sect each oni

cou yesponstbilly bywot prouiduin chsure Jornse tnafarn |

Horst | (UG ide Tbe out thsace . CM Aine sine bunting dt ny

DG) (was gear S VESU YOUNG! WAG

 

      

 
 

   
  
 

       
   
 

   

   

  

Iw re 5 BOY SCOUTS CF AMERICA ed DELAWARE Cah, LLC.)
. OED
Case 20-10343-LSS Doc 3925 Filed 05/13/21 Page 2 0f5 (Cor )

    
     
       
  

 
   

past © othe S on He barla mream look amkate.
ye soc ii cangnoyerty
ef

 

 
 
 

DEX ave SHON Ds csc ¥h | CSI
oe hic, is
_ 10

 

Sa

 

 

     
    
   
  
 

 

 

 

pple ine OMerag 1

SE REE
VED adic LO

  
  

tds
UIOF 3d

UES a ot

 

    

 

   
 
 
    
 

   

 

]
silina He
a XO Ls

epi Ma
1x era
Keo loki (pe
Kosp al ECIEN
Stated | eget wk cet

 

 

 

   
 
    
 
 
     

Case 20-10343-LSS Doc3925 Filed 05/13/21 Page 3of5 (36)

 
     
  
   
         

  

 

  
  

   

 

  
 
 

. vo meet Oke sith Le (Hote (tebe ry)
ENCE
‘i (F ipuath-westik Sf NtelC Acces
rh)
ent
1) OE
& | oe 2,
- SOW
recOn are Rep a

 

  
   

ath eS MUST RE eerietmall

Bees Back an : 'S COUMHESS VIEAMS .

   
Case 20-10343-LSS Doc 3925 Filed 05/13/21 Page4of5

 
Case 20-10343-LSS Doc 3925. Filed 05/13/21 Page5of5

Fy petty

ii

“~~ Ay

erie pfeel Eada pal fafog [Ulta eq tte aplealffe fh ZtOS $SeOes tome

weet Fee taee®

ti)
in

ee 96788 LL
@sz 90
Ale /90/60

[88 Jo eye

0000 12098

431137 WO4

ss"0$
JOvVLSOd ‘sin

¥01S608050 rare
bn

 

303n www

INTHE UNITED SIRIES BAUKRUPTCY COURT.
FOR THE DISIRICT OF DELAUARE -
OS TCE "Lauri OF EL S ver stein Gon tak ec Cost

CU Market SWEEet
UtIminaton, DE. [420]

Floor).

 
